DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 10-27-20.
Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the particularly described PLK-EGCG-dsRNA polyplexes targeting IAP, SNF7 and SRC in mosquitoes, and for PEI-PLGA-dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene, does not reasonably provide enablement for methods of inducing RNAi in any insect any age comprising the administration by any means of polyplexes comprising a cation, a crosslinker, and a molecule for initiating RNAi.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to polyplex compositions and methods of inducing RNAi in an insect comprising the administration of polyplexes comprising a cation, a crosslinker, and a molecule for initiating RNAi, which cation:crosslinker ratio is from about 1:0.1 to about 1:100, which polyplexes have a mean size equal to or less than about 200 nm, 
which cation optionally comprises celfectin (Cf), chitosan (CS), Epigallocatechin gallate (ECGC), or poly(lactide-co-glycolide) (PLGA), which crosslinker optionally comprises polyethylenimine (PEI), protamine sulfate (PS), or poly-L-lysine (PLL), which molecule for initiating RNAi is dsRNA optionally provided in a viral vector, which insect is  optionally Diptera, Coleoptera, or Lepidoptera, or optionally is Aedes aegypti, Anoplophora glabripennis, or Spodoptera frugiperda, which polyplex composition is administered at a dose of about 25 ng to about 2 pg, for about 1 to about 24 hours, and 
is optionally administered orally in a sucrose solution, and which dsRNA optionally encodes a polypeptide, or a fragment thereof, selected from the group consisting of inhibitor of apoptosis (IAP), vacuolar-sorting protein SNF7 (SNF7), snakeskin (SSK), steroid receptor co-activator (SRC), and combinations thereof.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the specification:
The instant specification teaches the following:


[00124] Nine candidate genes were selected based on the previous reports on their efficacy asRNAi triggers. The dsRNA targeting these genes was in vitro synthesized using the MEGAscriptRNA synthesis kit (Ambion Inc., Foster City, CA USA) as described previously.. Briefly, 300-500 bp fragment of each gene was PCR amplified using gene-specific primers (Table 1)containing T7 RNA polymerase sequence at the 5’ end. 500 ng of the purified PCR product was used as a template in 20uL in vitro transcription reaction. The reaction mix was incubated for 16h at 37°C, followed by 30 min of DNase I treatment. The reaction mixture was heat inactivated.at 70°C for 10 min and cool down slowly to room temperature. The dsRNA was precipitated by adding 0.1x volume of sodium acetate (3M, pH 5.2) and 2.5x the volumes of 100 % ethanol and kept at —20 °C for at least 2 h. The reaction contents were then centrifuged at 4 °C for 15 min.The dsRNA pellet was rinsed with 75 % ethanol and centrifuged again at 4 °C for 5 min. The ethanol was removed, and the dsRNA pellet was dried and resuspended in milliQ water. The quality and quantity of dsRNA were checked by agarose gel electrophoresis and NanoDrop-2000spectrophotometer (Thermo Fisher Scientific Inc., Waltham, MA), respectively.

[00125] Mosquito Feeding Assay

[00126] Mosquito larval food containing dsRNA polyplexes were prepared as described previously. Briefly, 50 ul of polyplexes containing 40 ug of dsRNA were mixed with 5 mg of bovine liver powder and 1.5 % pre-melted agarose gel solution at 55°C was added to the mixer. A group of 5-7-second instar larvae were transferred to each well of 24-well plate containing 1ml of deionized water. Each treatment was replicated three times, and each experiment was repeated at least five times. The food pellet containing 40ug of dsRNA was divided into three equal pieces and distributed to each well. Food containing dsRNA. Mortality was recorded until the control mosquito larvae became adults. The mRNA levels of dsIAP target gene were determined on the 5th day after initiation of the feeding of dsRNA. 
[00132] Preparation and characterization of PLK:dsRNA polyplexes 
[00133] One microgram of dsRNA mixed with 1-10 ug of PLK was used to prepare polyplexes. The polyplexes were evaluated using agarose gel electrophoresis, DLS and transmission electron microscopy. dsRNA mixed with PLK at a ratio of 1:1 to 1:10 formed polyplexes that showed retardation when resolved on 1% agarose gels (Fig. 1a). The incorporation of dsRNA into polyplexes increased with an increase in PLK concentration and reached the maximum levels at a 5:1 ratio of PLK:dsRNA (Fig.1b). The average size of the polyplexes decreased with an increase in PLK concentration and reached the lowest size at a 5:1 ratio of PLK:dsRNA. The size of the polyplexes then increased at a 10:1 ratio of PLK:dsRNA (Fig.1c). The zeta potential of the polyplexes increased with an increase in the concentration of PLK (Fig.1c). Electron microscopy analysis showed distinct spherical shape polyplexes of about 50 nm diameter containing oxygen, nitrogen and phosphorus confirming the presence of dsRNA and PLK in the polyplexes (Fig. 1d). 
[00134] Evaluation of PLK:dsRNA polyplexes 
[00135] The PLK:dsRNA polyplexes were evaluated for their gene knockdown efficiency in both cell line and mosquito larvae. Polyplexes were prepared using 1 ug of dsRNA targeting the luciferase gene (dsLUC) and 1-5 ug of PLK were evaluated in Sf9 cells expressing the luciferase gene. As shown in Figure 2, PLK:dsRNA at 5:1 ratio induced the maximum reduction in the expression of luciferase when compared to the cells exposed to PLK:dsGFP (dsRNA targeting the gene coding for the green fluorescent protein was used as a control). The PLK:dsLUC polyplexes at 3:1 and 1:1 also knocked down the luciferase gene but at lower levels compared to the knockdown induced by 5:1 ratio polyplexes (Fig.2). To determine the rate of release of dsRNA from the polyplexes in the lumen of the mosquito alimentary canal, the polyplexes prepared using PLK:dsRNA at 1:1, 1:3, 1:5 and 1:10 ratios were incubated with 1 ug protein from lumen contents of mosquito larvae. The polyplexes were incubated at room temperature for one hour followed by their separation on 1% agarose gels. The dsRNA release from polyplexes occurred within an hour of exposure to lumen contents, and the dissociation of dsRNA was maximum at al:1 ratio of PLK:dsRNA and decreased gradually with an increase in PLK concentration until no dsRNA release was observed at 10:1 PLK:dsRNA ratio (Fig. 3a). To determine time-course of dsRNA release, polyplexes prepared using a 5:1 ratio of PLK:dsRNA were incubated with 1 ug lumen contents and the products were resolved on 1% agarose gels. As shown in Figure 3b, the dsRNA was released from polyplexes within 30 min, suggesting that most of the dsRNA may be released from polyplexes rapidly. To determine the efficacy of polyplexes in knocking down the target gene and inducing mortality, the polyplexes prepared using a 5:1 ratio of PLK:dsRNA (dsIAP or dsGFP) were fed Ae. Aegypti larvae. The knockdown efficiency was determined on day 5 and mortality was recorded on day 10 after initiation of feeding polyplexes. Feeding dsIAP polyplexes caused more than 50% knockdown of IAP genes resulting in the death of 60% of the larvae (Fig. 4a&b). dsRNA targeting two additional genes, SNF7 and SRC, were also tested which induced 50 and 40% mortality, respectively (Fig.4b). 
[00136] Addition of EGCG improves PLK:dsRNA polyplexes 
[00137] A natural polyphenol, (—) epigallocatechin-3-O-gallate (EGCG) is a major ingredient of green tea. The polyphenolic structure of EGCG enables strong affinity to dsRNA via hydrogen-bond and hydrophobic interactions (Fig 5 a). Adding EGCG to PLK:dsRNA polyplexes was tested to determine if it would increase stability resulting in slow release of dsRNA to improve gene knockdown and mortality. The polyplexes were prepared by mixing dsRNA with EGCG to yield a negatively charged core. Then, the ECCG:dsRNA core was coated with a cationic polymer PLK to form the shell. The polyplexes prepared using 1 ug dsRNA and varying concentrations of EGCG (1, 3, 5 and 10 ug) and PLK (1, 3, 5 and 10 ug) were evaluated by gel electrophoresis. The positive charge of PLK can neutralize the negative charges of the phosphate groups within the EGCG-dsRNA complexes, thus retarding the dsRNA mobility. Naked dsRNA was used as the control group. dsRNA bands decreased with increasing N/P ratios (from 1 to 10). This indicates that the negatively charged EGCG-dsRNA complexes could be neutralized entirely at this N/P value. Increasing the PLK content resulted in the formation of decreasing nanoparticle size with higher zeta potentials due to the negative charge of the EGCG- dsRNA complexes. The low zeta potential nanoparticles could form aggregates and precipitates through low electrostatic repulsion, resulting in higher particle sizes and PDI. The smaller sized nanoparticles exhibited improved absorption of dsRNA compared to larger size nanoparticles. All of the complexes tested bound to dsRNA, but increasing concentrations of PLK increased the dsRNA in the polyplexes. Also, an increase in the concentration of EGCG resulted in a decrease in the amount of dsRNA detected in the polyplex (Fig.5b). Similar results were obtained when dsRNA in the polyplexes was calculated after measuring the dsRNA left in the supernatant by spectrometry (Fig.5c). Measuring size and charge of polyplexes prepared using different ratios of PLK:EGCG:dsRNA decrease in size and charge with an increase in the concentration of EGCG (Fig.5c). 
[00138] Electron microscopy analysis of polyplexes at PLK-EGCG-dsRNA ratio of 5:3:1 showed distinct spherical shaped complexes of about 50 nm diameter containing oxygen, nitrogen, and phosphorus are confirming the presence of dsRNA and PLK in the polyplexes (Fig. 6). Polyplexes prepared using different ratios of PLK:EGCG:dsLUC were tested in Sf9 cells that express the luciferase gene. As shown in Figure 7, the polyplexes prepared using 5:3:1 PLK:EGCG:dsLUC induced the highest knockdown of luciferase activity when compared to all other polyplexes tested. The polyplexes prepared using 5:1:1 and 5:1:5 ratios of PLK:EGCG:dsLUC also induced knockdown of the luciferase activity (Fig.7). One microgram of dsRNA incorporated into PLK:EGCG:dsRNA (5:3:1) and PLK:dsRNA (5:1) ratio were tested for their stability in the conditioned medium where Sf9 cells were grown for three days. These cells release dsRNases which digest dsRNA. As shown in Figure 8a, the addition of EGCG improved protection of polyplexes from dsRNase digestion. The same polyplexes tested in Sf9 cells expressing the luciferase gene showed that the polyplexes prepared using 5:3:1 PLK:EGCG:dsLUC induced knockdown of the luciferase activity (Fig.8b). To test if the increase in knockdown of the target gene by EGCG containing polyplexes is due to the enhanced escape of dsRNA from endosomes, Cypher-5E labeled dsRNA was synthesized and used it to prepare EGCG:dsRNA, PLK:dsRNA and PLK:EGCG:dsRNA polyplexes. Sf9 cells were exposed to polyplexes or naked dsRNA. As shown in Figure 9, the accumulation of Cypher labeled dsRNA was lowest in the cells exposed to PLK:EGCG:dsRNA polyplexes. The cells exposed to PLK:dsRNA polyplexes also showed lower accumulation of dsRNA when compared to those exposed to naked or EGCG:dsRNA. [00139] The polyplexes prepared using 1 pg dsIAP at 5:3:1 of PLK:EGCG:dsIAP but not naked dsIAP induced knockdown of the IAP gene in Aeg-2 cells (Fig.10). One microgram of plasmid DNA expressing EGFP protein under the control of ACMNPV immediate early gene promoter, which is active in Aeg-2 cells, incorporated into PLK:EGCG:DNA polyplexes at ratios of 3:5:1 and 5:3:1. PLK:DNA polyplexes at ratio of 5:1 ratio were also tested for their transfection efficiency in Aeg-2 cells. The presence of EGCG ultimately improved transfection efficiency of polyplexes (Fig. 11). 
[00140] To investigate the nuclease protection ability of PLK-EGCG-dsRNA polyplexes in vivo; the polyplexes were exposed to the contents from the lumen of the alimentary canal dissected from Ae. aegypti larvae. The nucleases present in the lumen of Ae. aegypti larvae degraded naked dsRNA and EGCG-dsRNA within one hour of the addition of lumen contents (Fig. 12a). In contrast, the PLK-EGCG-dsRNA polyplexes effectively protected dsRNA from nuclease degradation up to 24 h (Fig. 12b).
 [00141] The effectiveness of PLK-EGCG-dsRNA polyplexes in silencing target genes and killing mosquito larvae was tested. Three candidate genes were selected based on their effectiveness in triggering RNAi in Ae. aegypti and other insects tested. The dsRNA derived from fragments of three selected genes and the gene coding for enhanced green fluorescence protein (EGFP) as a control were used to prepare PLK-EGCG-dsRNA polyplexes. The polyplexes, mosquito larval food, and agarose were used to prepare food pellets. The food pellets were fed to larvae once a day for five days. The mortality caused by PLK-EGCG-dsRNA nanoparticle feeding varied from 33.33 to 80.3%. The control larvae that fed on PLK-EGCG- dsEGFP exhibited 20% mortality. The PLK-EGCG-dsRNA polyplexes targeting IAP, SNF7 and SRC caused significant mortality when compared to the mortality caused by control PLK- EGCG-dsGFP polyplexes (Fig 13a). Further, the gene knockdown by PLK-EGCG-dsIAP polyplexes was confirmed using reverse-transcriptase quantitative real-time PCR (RT-qPCR). The larvae were fed on polyplex containing food pellets once a day for a total of four days. The mRNA levels of the target genes were determined on the fifth day after the initiation of feeding. Oral administration of polyplexes reduced the target gene mRNA levels by 72.3% (Fig 13b). The qRT-PCR results clearly showed that feeding of mosquito larvae with PLK-EGCG-dsIAP effectively triggered RNAI.
[00145] Different ratio of PS-dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene. The results showed that 45% reduced expression of the luciferase gene in the ratio of PLL-dsRNA (10:1); Asterisk show statistical difference (P<0.05). (FIG. 18) [00146] Different ratio of PS:Cf:dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene. The results showed that 78.4% reduced expression of the luciferase gene in the ratio of PS:Cf:dsRNA (10:0.1:1). (FIG. 19)
[00147] Sucrose feeding droplet assay of PS/CF-dsRNA nanocomplexes. Nanocomplexes were mixed with 5% sucrose solution and food coloring dye and fed to newly hatched ALB larvae. The growth was retarded and average weight was determined (mg) (FIG. 20A). Nanocomplexes were mixed with 5% sucrose solution and food coloring dye and fed to newly hatched ALB larvae. The mortality was recorded (FIG. 20B). Sucrose feeding droplet assay of PS/CF-dsRNA nanocomplexes. Nanocomplexes were mixed with 5% sucrose solution and food coloring dye and fed to newly hatched ALB larvae. gene knockdown. (FIG. 20C). [00148] | PLL-EGCG-dsRNA nanoparticles induced RNAi in ALB larvae by feeding assay. Total 10ug of dsGFP and dsIAP nanoparticles mixed with diet and fed to ALB larvae for three days (10 ug/day). The mortality was recorded up to 20 days post feeding. The knockdown of IAP mRNA levels were quantified on 5th day post feeding. Mean+SE (n=3) are shown. Asterisk show statistical difference (P<0.05). The 64.3, 48.9 and 40.5% knockdown of IAP gene expression were observed in the ALB larvae fed on dsIAP nanoparticles. (FIG. 21). [
00149] PLL-EGCG-dsRNA nanoparticles induced RNAi in spodoptera neonates by feeding assay. Total 50 ug of dsGFP and dsIAP nanoparticles mixed with 5% sucrose solution and diet were fed neonate Spodoptera frugiperda. The mortality rate was recorded up to 10 days of post feeding. (FIG. 22)
 [00150] Preparation and characterization of PLL-dsRNA nanoparticles. a) Formation of nanoparticles ratio of (3:1:1) PEI-PLGA-dsRNA - gel retardation assay; b) DLS analysis of PEI- PLGA-dsRNA nanoparticles z-average size and zeta potential. (FIG. 23). [00151] Different ratio of PEI-dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene. The results showed that 48% reduced expression of the luciferase gene in the ratio of PLL-dsRNA (5:1). (FIG. 24). 
[00152] Different ratio of PEI-PLGA-dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene. The results showed that 72% reduced expression of the luciferase gene in the ratio of PEI-PLGA-dsRNA (3:1:1). (FIG. 25). 
[00153] | PEI-PLGA-dsRNA nanoparticles testing the luciferase activity in Sf9 cells expressing the luciferase gene. The results showed that 72.2% reduced expression of the luciferase gene in the ratio of PEI-PLGA-dsRNA (3:1:1); Asterisk show statistical difference (P<0.05). (FIG. 26). [00154] Stability of dsRNA in the midgut lumen contents of spodoptera larvae. One microgram of PEJ-PLGA-dsGFP was exposed to 10 ug of midgut lumen contents for 1, 2, 3, 6, 12 and 24 hrs. After exposure, the sample mixtures were collected and analyzed in 1% agarose gel electrophoresis. (FIG. 27). 
[00155] Processing of dsRNA delivered to Spodoptera larvae by sucrose feeding assay. Spodoptera larvae were fed on 32P labeled dsRNA containing PEI-PLGA-dsRNA nanoparticles. On the fifth day after feeding, the total RNA was isolated and resolved on 8 M urea 16% polyacrylamide gels. The gels were dried and analyzed using phosphorImager. Arrow points to siRNA. (FIG. 28). 
[00156] Mortality induced by orally delivered dsRNA in Spodoptera larvae. PEI-PLGA- dsRNA nanoparticles was mixed with 5% sucrose solution and diet was fed to newly hatched Spodoptera larvae. one micrograms of nanoparticles were fed to the neonates for sucrose solution and two micrograms of nanoparticles incorporate diet over. Mortality was scored on 10th-day post-feeding. Mean +SE (n=3) are shown. (FIG. 29).
[00157] Nanoparticles (PEI-PLGA-dsRNA) trigger efficient knockdown in spodoptera neonates feeding assay. Five microgram of nanoparticles fed to spodoptera larvae up to three days. After five days of post feeding, the total RNA was isolated, converted to cDNA and used to qRT-PCR to determine relative IAP mRNA levels. Date are presented as mean + SE (n=5). The asterisks above the bar indicate the significance of difference (T-TEST, *P<0.05). (FIG. 30). [00158] PS:CF:dsRNA, PLL:EGCG:dsRNA and PEL: PLGA:dsRNA nanoparticles were prepared and characterized by gel retardation assay and DLS. (FIG. 31). 
[00159] PS:CF:dsRNA, PLL:EGCG:dsRNA and PEI:-PLGA:dsRNA nanoparticles were in the luciferase activity in Sf9 cells expressing the luciferase gene. (FIG. 32). [00160] CypHer-5E-labeled dsRNA conjugated to poly-L-lysine (PLL) with Epigallocatechin gallate (EGCG) nanoparticle reduce the accumulation of dsRNA in the acidic bodies of Sf9 cells. 120,000 cells/well were seeded in 8 well chamber slide and incubated 25 ng of naked, conjugated to EGCG, PLL and EGCG with PLL nanoparticle of CypHer-5E-labeled dsRNA mixed with Sf-900 II SFM medium for 4 h and washed the cells then fixed followed by stained using EverBrite mounting medium with DAPI and visualized the cells under Leica confocal microscope at 63X magnification (n=100; scale bar: 10 um). (FIG. 33). 
[00161] CypHer-5E-labeled dsRNA conjugated to Protamine (PS) and celfectin (Cf) nanoparticles reduce the accumulation of dsRNA in the endosomes of Sf9 cells. 120,000 cells/well were seeded in 8 well chamber slide and incubated 25 ng of naked, conjugated to protamine nanoparticles of CypHer-5E-labeled dsRNA mixed with 100 ul Sf-900 I SFM medium for 4 hr and washed the cells then fixed followed by stained using EverBrite mounting medium with DAPI and visualized the cells under Leica confocal microscope at 63X magnification (scale bar: 20 um (top row, second row) and 10 um (third row, bottom row). (FIG. 34). 
[00162] CypHer-5E-labeled dsRNA conjugated to PLL:PGLA nanoparticles reduce the accumulation of dsRNA in the endosomes of Sf9 cells. 120,000 cells/well were seeded in 8 well chamber slide and incubated 25 ng of naked, conjugated to protamine nanoparticles of CypHer- SE-labeled dsRNA mixed with 100 yl Sf-900 IT SFM medium for 4 hr and washed the cells then fixed followed by stained using EverBrite mounting medium with DAPI and visualized the cells under Leica confocal microscope at 63X magnification (scale bar: 20 um (top row, second row) and 10 um (third row, bottom row). (FIG. 35).
[00163] CypHer-5E-labeled dsRNA conjugated to PLL:PGLA nanoparticles reduce the accumulation of dsRNA in the endosomes of Sf9 cells. 120,000 cells/well were seeded in 8 well chamber slide and incubated 25 ng of naked, conjugated to protamine nanoparticles of CypHer- SE-labeled dsRNA mixed with 100 yl Sf-900 IT SFM medium for 4 hr and washed the cells then fixed followed by stained using EverBrite mounting medium with DAPI and visualized the cells under Leica confocal microscope at 63X magnification (scale bar: 20 um (top row, second row) and 10 um (third row, bottom row). (FIG. 36). 
[00164] PS:CF:dsRNA, PLL:EGCG:dsRNA and PEI:-PLGA:dsRNA nanoparticles induced RNAi in spodoptera neonates by sucrose feeding assay. Total 50 ug of dsGFP and dsIAP nanoparticles mixed with 5% sucrose solution were fed neonate Spodoptera frugiperda. The mortality was recorded up to 10 days of post feeding. (FIG. 37). 
[00165] The gel retardation assay of PLL:dsRNA and PLL:EGCG:dsRNA nanoparticles by agarose gel electrophoresis. Naked dsRNA, 1 kb plus DNA ladder, PLL:dsRNA and PLL:EGCG:dsRNA were resolved on 1% (W/V) agarose gel, stained with GelRed® and gel images were captured using Alpha ImagerTM Gel Imagine System under a UV light. (FIG. 38). 
[00166] Preparation and characterization of PLL:dsRNA and PLL:EGCG:dsRNA nanoparticles. The size, charge and percentage absorption of dsRNA determination of nanoparticles by dynamic light scattering (FIG. 39). FIG. 40 [00167] Preparation and characterization of PLL:EGCG:dsRNA (5:3:1) nanoparticles. The size and charge determination of nanoparticles by dynamic light scattering. The zeta potential of EGCG:dsRNA, PLL:dsRNA and PLL:EGCG:dsRNA nanoparticles were determined by photon correlation spectroscopy (PCS) using Zetasizer. All measurements were performed in triplicate at 25°C and data are represented as mean+SE. (FIG. 41A). The mean diameter (z-average) of EGCG:dsRNA, PLL:dsRNA and PLL:EGCG:dsRNA nanoparticles were determined by photon correlation spectroscopy (PCS) using Zetasizer. All measurements were performed in triplicate at 25°C and data are represented as mean+SE. (FIG. 41B). One microgram of Ethidium bromide (EB) was mixed with naked dsRNA, EGCG:dsRNA and PLL:EGCG:dsRNA nanoparticles were measured by fluorescence spectroscopy, The binding of EGCG:dsRNA and PLL:EGCG:dsRNA caused the exclusion of EB from dsRNA and the quenching of EB fluorescence. (FIG. 41C)
[00168] Knockdown of the luciferase activity in Sf9 LUC stable cells by PLL:dsRNA and PLL:EGCG:dsRNA nanoparticles. Fifty thousand cells/well were seeded in 48-well plates. The cells were exposed 1 ug of PLL:dsRNA and PLL:EGCG:dsRNA luciferase dsRNA nanoparticles. At 72 h after treatment, the cells were washed, lysed and the luciferase activity was determined. The mean + SD (n = 6) are shown. (FIG. 42). 
[00169] Stability of dsRNA in the Sf-9 media and Sf-9 conditional media. One microgram of naked dsRNA, PLL:dsRNA and PLL:EGCG:dsRNA was exposed to media and conditional media for 1 hr. After exposure, the sample mixtures were collected and analyzed in 1% agarose gel electrophoresis. (FIG. 43).
 [00170] Shows confocal microscopic imaging of the cellular uptake of the PLL:Cy3-dsRNA and PLL:EGCG:Cy3-dsRNA nanoparticles after incubation of 4 hr. Red channel image shows the Cy-3 labeled dsRNA and blue channel image shows the nuclei of Sf-9 cells stained by DAPI. The number of Cy3- labeled dsRNA accumulating cytosol were counted and plotted (n = 100). (FIG. 44) [00171] Gene knockdown efficiency of Naked dsRNA, PLL:dsRNA and PLL:EGCG:dsRNA in Sf-9 cells. The relative IAP gene mRNA levels were quantified by FRT-PCR. Mean+SE (n=5) are shown. (FIG. 45A).The downregulation of IAP gene expression showed Phenotypic changes in Sf-9 cells. (FIG. 45B). 
[00172] Mortality induced by orally delivered dsRNA in Spodoptera neonates. PLL:EGCG:dsRNA nanoparticles were mixed with 5% sucrose solution was fed to newly hatched Spodoptera neonates. one microgram of nanoparticles were fed to the neonates and five micrograms of nanoparticles incorporate into diet and larvae fed up to three days. After 10 days, post-feeding mortality was scored. Mean+SE (n=3) are shown. (FIG. 46A). 
[00173] Mortality induced by orally delivered dsRNA in Spodoptera neonates. PLL:EGCG:dsRNA nanoparticles induce efficient knockdown in Spodoptera larvae feeding bioassay. (FIG. 46B)
The teachings in the prior art:
Zhu et al (Annu. Rev. Entomol., Vol. 65, pages 293-311 (2020)) teach the unpredictability of triggering RNAi in insects.  See., e.g., the Abstract on page 293:
…Differences in double-stranded RNA (dsRNA) degradation, cellular uptake, inter- and intracellular transports, processing of dsRNA to siRNA, and RNA-induced silencing complex formation influence RNAi efficiency…  Major challenges to widespread use of RNAi in insect pest management include variable RNAi efficiency among insects, lack of reliable dsRNA delivery methods, off-target and nontarget effects, and potential development of resistance in insect populations.

See also page 299, second full paragraph:
RNAi efficiency is variable in insects belonging to the orders Lepidoptera, Diptera, Hymenoptera, and Hemiptera, which include major pests, disease vectors, and beneficial insects…  Furthermore, RNAi efficiency varies among insects even within the same order…

See also first full paragraph on page 301:
…The processing of dsRNA to siRNA varies among insects.  For example, in cells and tissues of L. decemlineata where RNAi is efficient, the 32P-labeled dsRNA is processed to siRNA…  In contrast, in cells and tissues of S. frugiperda, the 32P=labeled dsRNA is not efficiently processed to siRNA…  Comparative analysis of processing of dsRNA to siRNA in insects belonging to suborder Heteroptera and orders Lepidoptera, Orthoptera, and Diptera showed that the dsRNA was processed to siRNA but not as efficiently as in coleopterans…  Differences in the structure and activity of Dicers and their substrate specificity could contribute to differences in processing of dsRNA to siRNA among insects.  However, further studies are needed to verify this hypothesis…  The function of RNA binding proteins such as Staufen C also needs further investigation.”

[Emphases added] [citations omitted].

See also Zhang et al (Insect Molec. Biol., Vol. 19, No. 5, pages 683-693 (2010)), bridging paragraph, pages 683-684:
…Although mosquito larvae appeared to process core RNAi machinery when RNAi of a carbonic anhydrase gene was performed in a cell line prepared from mosquito larvae…, RNAi in mosquito larvae has not been well established.  To our knowledge, there has been only one report on mosquito larval RNAi by dsRNA infection to date… The lack of information on mosquito larval RNAi is a result of the technical challenges associated with the larvae living aquatically and the unavailability of effective dsRNA delivery systems for the larvae.

See also full paragraph on page 688:
The apparent differences in the susceptibility to RNAi in mosquito adults and larvae might be the result of either the stability of dsRNA and/or efficacy of cellular uptake of dsRNA.  In our laboratory, we took great effort in larval RNAi by injecting AgCHS1 or AgCHS2 dsRNA into larval bodies of the same mosquito species, but had very limit success.  In contrast, consistent results were obtained when we used this nanoparticle-based approach for RNAi.  Thus, our studies suggest that injection is not necessarily more efficient than ingestion for dsRNA delivery although this appears to be true in some insect species.  In Spodoptera litura, for example, feeding the larvae with dsRNA targeting a gut-specific aminopeptidase fails to trigger RNAi, but injecting the same dsRNA into the larvae triggers a significant RNAi response…

[Emphases added] [citations omitted].
In light of the unpredictability in the art, and the fact that the specification fails to teach a representative number of species for the broad genus of inhibitory molecules in polyplexes as instantly claimed, the examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compositions claimed and further whereby RNAi inhibition is provided in any insect at any age.
Since the specification fails to provide the particular guidance for making and/or using the large genus claimed and providing the induction of RNAi in any insect, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (ACS Applied Materials and Interfaces, Vol. 7, pages 19530-19535 (2015)), Shen et al (ACS Cent. Sci., Vol. 4, pages 1326-1333 (2018)), Walker et al (Entomolgia Experimentalis et Applicata, Vol. 138, pages 83-92 (2011)), Kumar et al (Int’l J. Biol. Macromolecules, Vol. 86, pages 89-95 (2016)), Wang et al (Apoptosis, Vol. 16, No. 3, pages 235-248 (2011)), Dhandapani et al (Scientific Reports, Vol. 9, page 8775 (2019)) and Zhang et al (Insect Molec. Biol., Vol. 19, No. 5, pages 683-693 (2010)).
The claims are drawn to polyplex compositions and methods of inducing RNAi in an insect comprising the administration of polyplexes comprising a cation, a crosslinker, and a molecule for initiating RNAi, which cation:crosslinker ratio is from about 1:0.1 to about 1:100, which polyplexes have a mean size equal to or less than about 200 nm, 
which cation optionally comprises celfectin (Cf), chitosan (CS), Epigallocatechin gallate (ECGC), or poly(lactide-co-glycolide) (PLGA), which crosslinker optionally comprises polyethylenimine (PEI), protamine sulfate (PS), or poly-L-lysine (PLL), which molecule for initiating RNAi is dsRNA optionally provided in a viral vector, which insect is  optionally Diptera, Coleoptera, or Lepidoptera, or optionally is Aedes aegypti, Anoplophora glabripennis, or Spodoptera frugiperda, which polyplex composition is administered at a dose of about 25 ng to about 2 pg, for about 1 to about 24 hours, and 
is optionally administered orally in a sucrose solution, and which dsRNA optionally encodes a polypeptide, or a fragment thereof, selected from the group consisting of inhibitor of apoptosis (IAP), vacuolar-sorting protein SNF7 (SNF7), snakeskin (SSK), steroid receptor co-activator (SRC), and combinations thereof.
Das et al (ACS Applied Materials and Interfaces, Vol. 7, pages 19530-19535 (2015)) teach the oral administration of dsRNA encoding SNF7 in nanoparticles optionally comprising chitosan, carbon quantum dots (CQDs) or silica complexes in Aedes aegypti, which CQDs were functionalized with PEI, which ratio of chitosan to dsRNA varied from 10:1 – 30:1, and which chitosan/RNA formed self-assembled complexes (see esp. abstract and text on pages 19530-19532, Figure 3 on page 1328, Figure 3 on page 1329, Figure 4 on page 1330).
Shen et al (ACS Cent. Sci., Vol. 4, pages 1326-1333 (2018)) teach strategies for fabricating core-shell-structured nanoparticles with robust siRNA delivery efficiency comprising EGCG and cation polymers optionally comprising PLL or  PEI (see esp. the abstract and text on pages 1326-1327, text in right hand column, page 1328, Figure 3 on page 1329, Figure 4 on page 1330).
Walker et al (Entomolgia Experimentalis et Applicata, Vol. 138, pages 83-92 (2011)) teach the efficacy of RNAi in Heteroptera using dsRNA corresponding to two disparate portions of the IAP gene, where both nymphs and adults had reduced lifespans compared with controls (see esp. the abstract and introduction on pages 83-84, Figure 4 and discussion, pages 90-91).
Kumar et al (Int’l J. Biol. Macromolecules, Vol. 86, pages89-95 (2016)) teach the repression of wing development in instar larvae of Aedes aegypti after delivery of chitosan – dsRNA nanoparticles (see esp. the abstract, page 89, Section 2.5, page 91, text and Figure 4 on page 92, bridging paragraph, pages 92-93, text on page 94).
Wang et al (Apoptosis, Vol. 16, No. 3, pages 235-248 (2011)) teach the administration of IAP antagonists in a viral expression system for inducing apoptosis in Aedes aegypti (see esp. the abstract on page 1, Results on page 4, and Figure 1 on page 15).
Dhandapani et al (Scientific Reports, Vol. 9, page 8775 (2019)) teach the oral administration of nanoparticles comprising chitosan cross-linked to TPP and complexed to dsRNA for studying in vivo biodistribution, internalization, silencing of target genes and killing mosquito larvae (see esp. the abstract on page 1, text on page 4, Figure 5 on page 6, Figures 6 and 7 on page 7).
Zhang et al (Insect Molec. Biol., Vol. 19, No. 5, pages 683-693 (2010)) teach the advantages of feeding based RNAi delivery over injecting insect larvae and the repression of target genes in mosquitoes using chitosan-dsRNA nanoparticles (see esp. the abstract, page 683, first full paragraph on page 688, first two full paragraphs on page 690).
	It would have been obvious to design and optimize the instantly claimed polyplex compositions comprising chitosan or ECGC, in combination with crosslinkers including PEI and PLL and dsRNA because such compositions have been disclosed in the prior art in various combinations.  One of ordinary skill in the art would have been motivated to optimize these polyplex compositions for administration to the various insects claimed because target gene silencing using the instantly claimed compositions has been taught in the prior art for reducing unwanted insect populations.  One of ordinary skill in the art would have reasonably expected that the ingestion of polyplexes comprising siRNA or dsRNA targeting IAP or SSK provides target gene inhibition and decreases in the appropriate target insect population, as previously reported by Das, Walker and Wang.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-11-22
/JANE J ZARA/Primary Examiner, Art Unit 1635